FILED

MARY L. SWAIN
BUTLER COUNTY
CLERK OF COURTS
05/73/2020 09:26 AM
CV 2020 05 0855

IN THE COMMON PLEAS COURT OF BUTLER COUNTY, OHIO

 

 

 

 

 

   

 

CIVIL DIVISION
TODD DORN * CASE NO.
417 Kilkenny Ct.
Dayton, Ohio 45440 * JUDGE
and *
LISA DORN *
417 Kilkenny Ct.
Dayton, Ohio 45440 * COMPLAINT FOR PERSONAL
INJURIES: DECLARATORY
Plaintiffs, * ACTION AND OTHER RELIEF
JURY DEMAND ENDORSED
VB. HEREON
TRANS LINER CORP. *
1163 S. Virginia St.
Hobart, Indiana 46342 *
and *
LARRY RIDGEWAY *
34 E. 37" Ave, Apt. 276
Hobart, Indiana 46342 *
and ®

ERIE INSURANCE COMPANY
100 Erie Insurance Place
Erie, Pennsylvania 16530

Defendants.

 
PARTIES

1. Plaintiffs, Todd Dorn and Lisa Dorn, at all times relevant herein are
residents of Dayton, Montgomery County, Ohio.

2, Defendant, Larry Rridgeway (hereinafter “Defendant Ridgeway”), at all
times relevant to the matters plead herein, was a resident of the City of Hobart, Lake
County, Indiana.

3. Defendant, Trans Linear Corp. (hereinafter “Defendant Trans”), at all times
relevant to matters pled herein was and is a corporation, business entities and/or individuals
licensed and doing business in the State of Ohio.

4, Defendant, Erie Insurance Company (hereinafter “Defendant Ene”) at all
times relevant to the matters pled herein, was and is a corporation licensed to do business
in the State of Ohio and is engaged in the business of selling, among other items, insurance
products.

FACTS

5. On or about November 21, 2019 at approximately 6:24 p.m., the Plaintiff,
Todd Dorn, was lawfully operating his automobile northbound on N. Carmody Blvd. and
was approaching the intersection of Hook Dr. in the City of Middletown, Butler County,
Ohio.

6. At the same time and place Defendant Larry Ridgeway was operating a
commercial tractor truck and trailer, in the scope and course of his employment with
Defendant Trans and was headed westbound on Hook Dr. approaching the intersection of
N. Carmondy.

7. Defendant Ridgeway then negligently failed to stop at the stop sign on Hook
Dr. and/or negligently failed to look for traffic and/or negligently attempted to make a left
turn onto N. Carmondy and in doing so pulled out directly in front of the lawfully
proceeding Plaintiff causing a collision.

8. At all times relevant herein, Plaintiff Dorn had the right of way and was
lawfully proceeding on N. Carmody.

9. At all times relevant herein, Plaintiff Dorn was lawfully operating his
vehicle with any required lighting.
10. At all times relevant, Defendant Tans, negligently entrusted the commercial
truck to Defendant Ridgeway, an inexperienced and incompetent driver, and/or was acting
as principal/master and therefore is liable vicariously.

11. At all times relevant, Defendant Trans, negligently hired, employed,
entrusted and/or supervised Defendant Ridgeway jointly and severally, through
independent and concerted action, association, adoption, ratification and/or other means by
which they are liable.

12. As a direct and proximate result of the aforesaid collision, the Plaintiff
sustained severe and permanent injuries to his head, nose, chest, back, neck, and other parts
of his body, has suffered extreme pain and anguish therefrom and due to the severe and
permanent nature of his injuries he shall continue to suffer extreme pain and anguish into
the future.

13. As a direct and proximate result of the aforesaid collision, the Plaintiff has
incurred medical expenses in an amount not yet determined and due to the severe and
permanent nature of his injuries he will continue to incur medical expenses into the future
in an amount that cannot be determined at this time.

14. As a direct and proximate result of the aforesaid collision, the Plaintiff has
incurred lost wages and due to the severe and permanent nature of his injuries shall
continue to incur lost wages and lost earning capacity into the future in an amount that
cannot be determined.

15. As a direct and proximate result of the aforesaid collision, the Plaintiff has
suffered great pain and suffering, both physically and emotionally, as well as the loss of
ability to perform usual functions and loss of enjoyment of life and will suffer further pain
and suffering and loss of ability to perform usual functions of life.

16. Plaintiff, Lisa Dorn is the wife of Plaintiff Todd Dorn and as a direct and
proximate result of the aforesaid collision, the Plaintiff Lisa Dorn, immediately following
the collision and for an extended period of time thereafter has suffered loss of consortium,
companionship, services, and society of her husband, the Plaintiff, Todd Dorn and due to
the serious personal injuries suffered by her husband, shall suffer a loss of consortium,
companionship, services, and society of her husband into the future.

17. At the time of the aforesaid collision, the Defendants Larry Ridgeway and
Trans Linear Corp were covered by a liability insurance policy issued by Lloyds of London
Insurance Company.

18. At the time of the aforesaid collision, Plaintiff was covered by a UM/UIM
and liability insurance policy issued by Defendant Erie.

19. Ali parties joined herein are necessary parties needed for a just adjudication
of the matters raised in this Complaint, pursuant to Civ. R. 19.
20. Pursuant to Civ. R. 19, Plaintiffs are unaware of the names of any other
necessary party to this action and, therefore, are unable to join such parties. Should it be
required, Plaintiffs will conduct discovery pursuant to Civ. R. 37(D) and R.C. 2317.48 in
order to ascertain the identify of any such potentially adverse parties and to ascertain any
other causes of action to which they may be entitled against the named Defendants.

FIRST CLAIM FOR RELIEF
(Negligence of Defendant Ridgeway)

21, Plaintiffs incorporate paragraphs one (1) through twenty (20) as if fully
rewritten herein.

22. On or about November 21, 2019 at approximately 6:24 p.m., the Plaintiff,
Todd Dorn, was lawfully operating his automobile northbound on N. Carmody Blvd. and
was approaching the intersection of Hook Dr. in the City of Middletown, Butler County,
Ohio.

23. At the same time and place Defendant Larry Ridgeway was operating a
commercial tractor truck and trailer, in the scope and course of his employment with
Defendant Trans and was headed westbound on Hook Dr. approaching the intersection of
N. Carmondy.

24. Defendant Ridgeway then negligently failed to stop at the stop sign on Hook
Dr, and/or negligently failed to look for traffic and/or negligently attempted to make a left
turn onto N. Carmondy and in doing so pulled out directly in front of the lawfully
proceeding Plaintiff causing a collision.

295. As a direct and proximate result of the negligence of Defendant Ridgeway,
Plaintiff has suffered injuries and damages as follows:

a. Plaintiff sustained severe and permanent injuries;

b. The injuries sustained by Plaintiff has caused him great pain
and suffering, both physically and emotionally, as well as the
loss of ability to perform usual functions and will cause him
further pain and suffering and loss of ability to perform usual
functions in the future;

c. The injuries sustained by Plaintiff have caused him to incur
medical expenses in an amount not yet known and he will
incur further medical expenses into the future;

d. The injuries sustained by Plaintiff has caused him to incur
lost wages in an amount yet to be determined; and
e. The injuries sustained by Plaintiff have caused him to suffer
a permanent loss of earning capacity.

26. The aforementioned negligence of Defendant Ridgeway was a direct and
proximate cause of the injuries and damages to Plaintiff.

SECOND CLAIM FOR RELIEF
(Negligence per se of Defendant Ridgeway)

27. Plaintiffs incorporate paragraphs one (1) through twenty-six (26) as if fully
rewritten herein.

28. Defendant Ridgeway, as a direct and proximate result of the aforementioned
collision violated O.R.C. 4511.41 and/or 4511.42 and/or 4511.43.

29. Said conduct by Defendant Ridgeway constitutes negligence per se under
Ohio law.
30. As a direct and proximate result of the negligence per se of Defendant

Ridgeway, the Plaintiff suffered injuries and damages as pled herein.

THIRD CLAIM FOR RELIEF
(Negligent Hiring/Entrustment/Supervision of Defendant Trans)

31. Plaintiffs incorporate paragraphs one (1) through thirty (30) as if fully
rewritten herein.

32. Defendant Trans is a common carrier engaged in the business of
transporting persons or property, or in the business of providing or furnishing such
transportation service, for hire, whether directly or by lease or other arrangement, for the
general public.

33. A common carrier owes the highest duty of care for the safety of its
passengers and the general public.

34, At all times relevant Defendant Ridgeway was acting within the scope and
course of his employment with Defendant Trans.

35. At all relevant times, Defendant Trans, negligently entrusted the] 8-wheel
Freightliner Tractor Trailer to Defendant Ridgeway an inexperienced and incompetent
driver, and/or was acting on his behalf as a principal and/or master and therefore is liable
vicariously.

36. Defendant Trans, either through actual knowledge or through knowledge
implied from known facts and circumstances, knew or should have known that Defendant
Ridgeway was a high risk, inexperienced, and incompetent river.
37. Defendant Trans knew that Defendant Ridgeway had before this incident
been convicted of numerous motor vehicle violations upon which they knew or should have
known that he was a driver with an propensity to violate the law and/or endanger others on
the roadway.

38, As a direct and proximate result of the negligence by Defendant Trans, the
Plaintiff suffered injuries and damages as pled herein.

FOURTH CLAIM FOR RELIEF
(Punitive Damages)

39. Plaintiffs incorporate paragraphs one (1) through thirty-eight (38) as if fully
rewritten herein.

40. Defendant Ridgeway’s blatant and obvious failures to obey the rules of the
road constitutes the kind of reckless, outrageous behavior justifying the conclusion that
Defendant Ridgeway possessed a willful indifference to the rights and safety of Plaintiffs.

41. The conduct of Defendant Ridgeway was characterized by a conscious
disregard for the rights and safety of Plaintiffs that had a great probability, and did cause
substantial harm to the Plaintiffs.

42. Defendant Trans jointly and severally, through independent and concerted
action, association, adoption, ratification and/or other means by which they are liable
disregarded the rights and safety of Plaintiffs by encouraging and allowing the kind of
reckless, outrageous behavior of Defendant Ridgeway justifying the conclusion that
Defendant Trans possessed a willful indifference to the rights and safety of Plaintiffs.

43, Defendants jointly and severally, through independent and concerted action,
association, adoption, ratification and/or other means by which they are liable knew or
should have known that Defendant’s actions had a great probability, and did cause,
substantial harm to the Plaintiffs.

44, Said conduct of Defendants constitutes actual and/or implied malice and the
Plaintiffs are entitled to punitive damages.

FIFTH CLAIM FOR RELIEF
(Loss of Consortium)

45. Plaintiffs incorporate paragraphs one (1) through forty-four (44) as if fully
rewritten herein.

A6. Plaintiff, Lisa Dorn, is the wife of Plaintiff, Todd Dorn.
47, As a direct and proximate result of the negligence/negligence per se of
Defendants the Plaintiff, Lisa Dorn, immediately following the aforesaid accident, and for
and extended period of time thereafter, has been forced to suffer the loss of consortium,
companionship, society, and services of her husband, the Plaintiff, Todd Dorn, and due to
the severe and permanent nature of his injuries, shall be forced to suffer a loss of
consortium, companionship, society and services of her husband into the fature.

SEVENTH CLAIM FOR RELIEF
(Uninsured Motorists/Declaratory Judgment Against Defendant Erie)

48. Plaintiffs incorporate paragraphs one (1) through forty-seven (47) as is fully
rewritten herein.

49. At all times relevant to the matters pled herein, Plaintiff was an insured
covered by a policy of insurance issued by Defendant Erue. The Plaintiffs are not currently
in possession of a certified copy of the policy at this time but will file said policy with the
Court pursuant to Civ. R. 10, when it becomes available.

50. The above stated policy provided for medical payments, bodily injury
coverage, liability and property damage, and uninsured/underinsured motorist’s coverage
in the amount, which is potentially equal to or great than liability coverage as required by
R.C. 3937.18.

51. Plaintiffs are entitled to recover medical payments and
uninsured/underinsured motorist’s coverage payments under the above said policy.

52. Upon information and belief, Defendant Erie may assert a subrogation
interest in this litigation and/or seek to recover reimbursement from any judgment against
the other Defendants.

53. Plaintiffs bring this claim for declaratory relief under the provisions of R.C.
Sections 2721.01, et seq. and Civ. R. 57 for determination of their rights in regards to this
policy of insurance.

54, Further, Plaintiffs seek a declaration that they have not been fully
compensated and are not subject to any subrogation right and/or are not required to
reimburse Defendant Erie for any benefits paid on their behalf.

WHEREFORE, Plaintiffs, demand judgment as follows:
1. Plaintiffs demands judgment against Detendants in an amount in

excess of Twenty-Five Thousand Dollars ($25,000.00) in
compensatory damages;
2. Plaintiffs demands judgment against Defendants in an amount in
excess of Twenty-Five Thousand Dollars ($25,000.00) in punitive
damages;

3, Plaintiffs demands damages against Defendants for liability and
underinsured/uninsured motorists coverage in an amount in excess
of Twenty-Five Thousand Dollars ($25,000.00);

4, Declaratory Judgment against Defendants and in favor of Plaintiffs,
in an amount in excess of Twenty-Five Thousand Dollars
($25,000.00) and a declaration that Plaintiffs may recover under the
Erie policy and that Plaintiffs are not subject to any subrogation
right and/or are not required to reimburse Defendant Erie for any
benefits paid on their behalf;

5, Pre-Judgment and post-judgment interest at the statutory rate;
6. Their costs of this action to include reasonable attorney fees; and
7. Such other and further relief to which Plaintiffs may be deemed

entitled at law and/or equity.

Respectfully submitted,

Le ZS

Dotiglas D/ Branfon (0 (0076603)
BRANNON & ASSOCIATES

130 West Second Street, Suite 900

Dayton, Ohio 45402

Telephone: (937) 228-2306

Facsimile: (937) 228-8475

E-Mail: dougbrannon@branlaw.com
Attorney for Plaintiffs

 

 

JURY DEMAND

Plaintiffs respectfully demand a trial by jury on all relevant claims presented herein.

   

ae

 
